Name: Commission Regulation (EEC) No 535/92 of 2 March 1992 repealing Regulation (EEC) No 845/87 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 3 . 92 Official Journal of the European Communities No L 58/23 COMMISSION REGULATION (EEC) No 535/92 of 2 March 1992 repealing Regulation (EEC) No 845/87 applying the duty in the Common Customs Tariff to imports of fresh lemons originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1455/78 of 26 June 1978 on the conclusion of the Agreement extending the Interim Agreement between the European Economic Community and the Kingdom of Morocco ('), Whereas Commission Regulation (EEC) No 845/87 of 5 February 1987 (2) applied the duty in the Common Customs Tariff to imports of fresh lemons originating in Morocco ; Whereas, pursuant to the third paragraph of Article 8 of the Agreement between the European Economic Community and the Kingdom of Morocco, this rule remains in force until the quotations, adjusted by the convention factors and following deduction of import charges other than customs duties, remain equal to or higher than the price laid down in Article 8 for three consecutive market days on the representative markets of the Community with the lowest quotations ; Whereas the present trend of prices of Moroccan products on the representative markets indicates that the condi ­ tions set out in the third paragraph of Article 8 of the Agreement between the European Economic Community and the Kingdom of Morocco, are fulfilled ; whereas Regulation (EEC) No 845/87, should therefore be repealed, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 845/87 is Jiereby repealed. Article 2 This Regulation shall enter into force on 3 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 175, 29 . 6. 1978, p. 7. (4 OJ No L 81 , 25. 3 . 1987, p. 38.